 



Exhibit 10.42
eResearchTechnology, Inc.
MANAGEMENT EMPLOYMENT AGREEMENT
The following agreement is hereby entered into between Joel Morganroth
(hereinafter known as Employee) and eResearchTechnology, Inc. (together with its
affiliated corporations hereinafter known as the “Company”) and having its
principal offices at 30 S. 17th Street, Philadelphia, PA 19103.

1.   DUTIES AND RESPONSIBILITIES       Employee agrees to hold the position of
Chief Scientist and shall be directly responsible to the CEO. Employee will
advise the Company on matters related to the successful operation, marketing and
business development of the Company’s Diagnostic Business Unit (DX), on a best
efforts basis to achieve annual goals established with the Board of Directors.
Employee also agrees to provide medical interpretation for diagnostic tests as
such reading is from time to time required.   2.   BEST EFFORTS       Employee
agrees to devote his best efforts to his employment with the Company.   3.  
ETHICAL CONDUCT       Employee will conduct himself in a professional and
ethical manner at all times and will comply with all company policies as well as
all State and Federal regulations and laws as they may apply to the services,
products, and business of the Company.   4.   TERM OF THE AGREEMENT       This
agreement will be for a period of one year, commencing January 1, 2008 and will
continue from year to year unless terminated.   5.   COMPENSATION

  a.   Salary shall be $196,851/year payable in equal installments as per the
company’s payroll policy. Salary shall be considered on an annual basis and
adjusted based on performance.     b.   Employee agrees to waive all standard
benefits of the Company as they shall exist from time to time.     c.   Employee
is eligible to receive stock option grants at the discretion of the Compensation
Committee of the Board of Directors. All stock options currently held by the
employee are a direct result of prior employment with the Company or its
affiliated companies.

6.   NON-DISCLOSURE

    Employee acknowledges that employment with the Company requires him/her to
have access to confidential information and material belonging to the Company,
including customer lists, contracts, proposals, operating procedures, trade
secrets and business methods and systems, which have been developed at great
expense by the Company and which Employee recognizes to be unique assets of the
Company’s business. Upon termination of employment for any reason,

 



--------------------------------------------------------------------------------



 



    Employee agrees to return to the Company any such confidential information
and material in his possession with no copies thereof retained. Employee further
agrees, whether during employment with the Company or any time after the
termination thereof (regardless of the reason for such termination), he will not
disclose nor use in any manner, any confidential or proprietary material
relating to the business, operations, or prospects of the Company except as
authorized in writing by the Company or required during the performance of his
duties.   7.   BUSINESS INTERFERENCE; NONCOMPETITION

  a.   During employment with the Company and for a period of two years (the
“Restrictive Period”) thereafter (regardless of the reason for termination)
Employee agrees he will not, directly or indirectly, in any way for his own
account, as employee, stockholder, partner, or otherwise, or for the account of
any other person, corporation, or entity: (i) request or cause any of the
Company’s suppliers, customers or vendors to cancel or terminate any existing or
continuing business relationship with the Company; (ii) solicit, entice,
persuade, induce, request or otherwise cause any employee, officer or agent of
the Company to refrain from rendering services to the Company or to terminate
his or her relationship, contractual or otherwise, with the Company; or
(iii) induce or attempt to influence any customer or vendor to cease or refrain
from doing business or to decline to do business with the Company or any of its
affiliated distributors or vendors.     b.   The Employee agrees that, during
the Restrictive Period, the Employee will not, directly or indirectly, accept
employment with, provide services to or consult with, or establish or acquire
any interest in, any business, firm, person, partnership, corporation or other
entity which engages in any business or activity that is the same as or
competitive with the business conducted by the Company in any state of the
United States of America and in any foreign country in which any customer to
whom the Company is providing services or technology is located.

8.   FORFEITURE FOR BREACH; INJUNCTIVE RELIEF.

  a.   Any breach of the covenants made in Sections 6 and 7 hereof shall result
in the forfeiture of the Employee’s right to any and all payments which may be
required to be made under this Agreement following such breach and shall relieve
the Company of any obligation to make such payments.     b.   The Employee
acknowledges that his compliance with the covenants in Sections 6 and 7 hereof
is necessary to protect the good will and other proprietary interests of the
Company and that, in the event of any violation by the Employee of the
provisions of Section 6 or 7 hereof, the Company will sustain serious,
irreparable and substantial harm to its business, the extent of which will be
difficult to determine and impossible to remedy by an action at law for money
damages. Accordingly, the Employee agrees that, in the event of such violation
or threatened violation by the Employee, the Company shall be entitle to an
injunction before trial from any court of competent jurisdiction as a matter of
course and upon the posting of not more than a nominal bond in addition to all
such other legal and equitable remedies as may be available to the Company.    
c.   The rights and remedies of the Company as provided in this Section 8 shall
be cumulative and concurrent and may be pursued separately, successively or
together against

 



--------------------------------------------------------------------------------



 



      Employee, at the sole discretion of the Company, and may be exercised as
often as occasion therefore shall arise. The failure to exercise any right or
remedy shall in no event be construed as a waiver or release thereof.       d.  
The Employee agrees to reimburse the Company for any expenses incurred by it in
enforcing the provisions of Sections 6 and 7 hereof if the Company prevails in
that enforcement.

9.   INVENTIONS       Employee agrees to promptly disclose to the Company each
discovery, improvement, or invention conceived, made, or reduced to practice
(whether during working hours or otherwise) during the term of employment.
Employee agrees to grant to the Company the entire interest in all of such
discoveries, improvements, and inventions and to sign all patent/copyright
applications or other documents needed to implement the provisions of this
paragraph without additional consideration. Employee further agrees that all
works of authorship subject to statutory copyright protection developed jointly
or solely, while employed shall be considered a work made for hire and any
copyright thereon shall belong to the Company. Any invention, discovery, or
improvement conceived, made, or disclosed, during the one year period following
the termination of employment with the Company shall be deemed to have been
made, conceived, or discovered during employment with the Company.      
Employee acknowledges that the only discoveries, improvements, and other
inventions made prior to the date hereof which have not been filed in the United
States Patent Office are attached as Exhibit A.   10.   NO CURRENT CONFLICT    
  Employee hereby assures the Company that he is not currently restricted by any
existing employment or non-compete agreement that would conflict with the terms
of this Agreement.   11.   TERM; TERMINATION AND TERMINATION BENEFITS

  a.   Employment is “at will” which means that either the Company or Employee
may terminate at any time, with or without cause or good reason, upon written
notice given at least 30 days prior to termination.     b.   This Agreement
shall terminate upon the death of the Employee. In addition, if, as a result of
a mental or physical condition which, in the reasonable opinion of a medical
doctor selected by the Company’s board of directors, can be expected to be
permanent or to be of an indefinite duration and which renders the Employee
unable to carry out the job responsibilities held by, or the tasks assigned to,
the Employee immediately prior to the time the disabling condition was incurred,
the Employee shall have been absent from his duties hereunder on a full-time
basis for 120 consecutive days, or 180 days during any twelve month period, and
within thirty (30) days after written notice (which may occur before or after
the end of such 120 or 180 day period), by the Company to Employee of the
Company’s intent to terminate the Employee’s employment by reason of such
Disability, the Employee shall not have returned to the performance of his
duties hereunder, the Employee’s employment hereunder shall, without further
notice, terminate at the end of said thirty-day notice.     c.   The Company may
also terminate the Employee’s employment under this Agreement for Cause. For
purposes of this Agreement the Company shall have “Cause” to terminate the
Employee’s employment if the Employee, in the reasonable judgment of the
Company, (i) fails to perform any reasonable directive of the Company that may
be given from time to time for the conduct of the Company’s business;
(ii) materially breaches any

 



--------------------------------------------------------------------------------



 



      of his commitments, duties or obligations under this Agreement;
(iii) embezzles or converts to his own use any funds of the Company or its
Affiliates or any business opportunity of the Company of its Affiliates;
(iv) destroys or converts to his own use any property of the Company or its
Affiliates, without the Company’s consent; (v) is convicted of, or indicted for,
or enters a guilty plea or plea of no contest with respect to, a felony; (vi) is
adjudicated an incompetent or (vii) violates any federal, state, local or other
law applicable to the business of the Company or engages in any conduct which,
in the reasonable judgment of the Company, is injurious to the business or
interests of the Company.     d.   Upon any termination of this Agreement, the
Company shall have no further obligation to Employee other than for Annual
Salary earned through the date of termination, and no severance pay or other
benefits of any kind shall be payable; provided, however, that in the event the
Company terminates this Agreement other than for Cause or as a result of the
death or Disability of the Employee, the company will provide for a severance
package of 2.3 times the annual salary, which will include base salary and
benefits but excludes any fees or compensation covered under the consulting
agreement with Joel Morganroth, M.D., P.C. The Company must give the Employee
written notice of the Employee’s breach under sections 11.c.(i.), 11.c.(ii), and
11.c.(vii) and 15 days to cure before the Employee is given notice of
termination as required under Section 11.a.     e.   Notwithstanding any
contrary provision contained in this Employment Agreement, upon the first
occurrence of a Trigger Event (as hereafter defined), the Employee shall be
entitled to receive (i) severance equal to 2.6 times of his/her then-current
salary and applicable prorated bonus, based on 100% performance, payable in one
lump sum in accordance with the Company’s policy; (ii) continuation of Benefits
(as hereafter defined), subject to applicable benefit plan provisions, for six
months; and (iii) accelerated vesting of all stock options, such that all stock
options held by Employee immediately prior to the date of the Change of Control
(as hereafter defined) shall become exercisable in full as of the date of the
Change of Control.         The term “Benefits” as utilized in Section 11, shall
mean standard health, dental, disability, life and accident insurance benefits,
all of which are subject to any applicable premium co-pay, and car allowance.  
      The term “Trigger Event” as utilized in this Section 11 shall mean the
occurrence of a Change of Control (as hereafter defined) in connection with or
after which either (i) the Employee is terminated other than for Cause (ii) the
Employee resigns his/her employment within 60 days after the Change of Control
because neither the Company nor the other party to the Change of Control (the
“Buyer”) offers the Employee a position with comparable responsibilities,
authority, location and compensation; or (iii) the Employee is employed by the
Company or the Buyer, or a division or subsidiary thereof, for one year after
the date of the Change of Control.         The term “Change of Control”, as
utilized herein, shall mean:

  (i)   A change of control of a nature that would be required to be reported in
the Company’s proxy statement under the Securities Exchange Act of 1934, as
amended;     (ii)   The approval by the Board of Directors of a sale, not in the
ordinary course of business, of all or substantially all of the Company’s assets
and business to an unrelated third party and the consummation of such
transaction; or     (iii)   The approval by the Board of Directors of any
merger, consolidation, or like business combination or reorganization of the
Company, the consummation of

 



--------------------------------------------------------------------------------



 



      which would result in the occurrence of any event described in clause
(i) or (ii) above, and the consummation of such transaction.

      In order to implement the provisions of this Section 11(e), in connection
with any Change of Control, the Company shall, as a condition thereto,
accelerate the vesting of all unvested stock options as of the date of the
Change of Control or cause the Buyer to either assume all stock options held by
the Employee immediately prior to the Change of Control or grant equivalent
substitute options containing substantially the same terms, and the Company
shall not otherwise take any action that would cause any stock options held by
the Employee that are not then exercisable to terminate prior to the Change of
Control or Trigger Event, as otherwise permitted by the Company’s 2003 Stock
Option Plan or as may be permitted by the Buyer’s stock option plan
respectively.

12.   MISCELLANEOUS

   a.   This Agreement and any disputes arising here from shall be governed by
Pennsylvania law.      b.   In the event that any provision of this Agreement is
held to be invalid or unenforceable for any reason, including without limitation
the geographic or business scope or duration thereof, this Agreement shall be
construed as if such provision had been more narrowly drawn so as not to be
invalid or unenforceable.      c.   This Agreement supersedes all prior
agreements, arrangements, and understandings, written or oral, relating to the
subject matter.      d.   The failure of either party at any time or times to
require performance of any provision hereof shall in no way affect the right at
a later time to enforce the same. No waiver by either party of any condition or
of the breach by the other of any term or covenant contained in this Agreement
shall be effective unless in writing and signed by the aggrieved party. A waiver
by a party hereto in any one or more instances shall not be deemed or construed
as a further or continuing waiver of any such condition or breach or a waiver of
any other condition, or of the breach of any other term or covenant set forth in
this Agreement.     c.   Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered in person, sent by certified mail, postage prepaid, or delivered by a
nationally recognized overnight delivery service addressed, if to the Company at
30 S. 17th Street, 8th Floor, Philadelphia, PA 19103 Attn: President and if to
the Employee, at the address of his personal residence as maintained in the
Company’s records.

                      For Employee:       For the Company:    
 
                     /s/ Joel Morganroth, MD          /s/ Richard Baron        
         
 
                   
Date:
  February 28, 2008
 
      Date:   February 28, 2008
 
   

 